Exhibit 10.2

 

Goodrich Petroleum Corporation

1995 Stock Option Plan

 

Grant of Restricted (Phantom) Stock

 

Grantee:                     

 

Grant Date:                     

 

1. Grant of Restricted (Phantom) Stock. Goodrich Petroleum Corporation (the
“Company”) hereby grants to you                      restricted shares of
Phantom Stock (“Restricted Stock”) under the Goodrich Petroleum Corporation 1995
Stock Option Plan (the “Plan”) on the terms and conditions set forth herein and
in the Plan, which is incorporated herein by reference as a part of this
Agreement. In the event of any conflict between the terms of this Agreement and
the Plan, the Plan shall control. Capitalized terms used in this Agreement but
not defined herein shall have the meanings ascribed to such terms in the Plan,
unless the context requires otherwise. Upon vesting, you will be entitled to
receive the vested amount of the Restricted Stock in shares of Common Stock of
the Company or, as determined by the Company in its sole discretion, in cash.

 

2. Regular Vesting. Except as otherwise provided in Paragraph 3 below, the
shares of Restricted Stock granted hereunder shall vest on the anniversaries of
the above Grant Date as follows:

 

Grant Date

--------------------------------------------------------------------------------

 

Cumulative

Vested Percentage

--------------------------------------------------------------------------------

1st Anniversary

  33 1/3%

2nd Anniversary

  66 2/3%

3rd Anniversary

    100%

 

Vesting with respect to a fractional share shall be rounded up to the next whole
share.

 

3. Events Occurring Prior to Regular Vesting.

 

  (a) Death or Disability. If, prior to becoming fully vested in the shares of
Restricted Stock hereby granted, you cease to be an employee of the Company as a
result of your death or a disability that entitles you to benefits under the
Company’s long-term disability plan, the shares of Restricted Stock then held by
you automatically will become fully vested upon such termination.



--------------------------------------------------------------------------------

  (b) Other Terminations. If you terminate from the Company for any reason other
than as provided in paragraph 3(a), all unvested shares of Restricted Stock then
held by you automatically shall be forfeited without payment upon such
termination.

 

  (c) Change of Control. All outstanding shares of Restricted Stock held by you
at the time of a Change of Control automatically shall become fully vested upon
the Change of Control.

 

For purposes of this Agreement, your employment with a parent or subsidiary of
the Company shall be deemed to be employment with the Company.

 

4. Stock Certificates. Upon vesting, the Company shall cause a stock certificate
to be issued in your name for the shares of Restricted Stock that become vested,
except to the extent the Compensation Committee, in its discretion, provides for
the payment of cash equal to the Fair Market Value of a share of Common Stock in
lieu of the issuance of a share of Common Stock.

 

5. Limitations Upon Transfer. All rights under this Agreement shall belong to
you alone and may not be transferred, assigned, pledged, or hypothecated by you
in any way (whether by operation of law or otherwise), other than by will or the
laws of descent and distribution and shall not be subject to execution,
attachment, or similar process. Upon any attempt by you to transfer, assign,
pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.

 

6. Restrictions. By accepting this grant, you agree that any shares of stock
which you may acquire upon the vesting and payment of this award, if any, will
not be sold or otherwise disposed of in any manner which would constitute a
violation of any applicable federal or state securities laws. The Company
intends to register the shares under the Plan on Form S-8 filed with the
Securities and Exchange Commission.

 

7. Withholding of Tax. To the extent that the grant or vesting of Restricted
Stock results in the receipt of compensation by you with respect to which the
Company or an affiliate has a tax withholding obligation pursuant to applicable
law, unless other arrangements have been made by you that are acceptable to the
Company or such affiliate, you shall deliver to the Company or the affiliate
such amount of money as the Company or the affiliate may require to meet its
withholding obligations under such applicable law. No issuance of a share of
stock shall be made pursuant to this Agreement until you have paid or made
arrangements approved by the Company or the affiliate to satisfy in full the
applicable tax withholding requirements of the Company or affiliate.

 

8.

Phantom Dividends. If during the period the shares of Restricted Stock are held
by you the Company pays a dividend on its common stock, you will be credited
with additional shares of Restricted Stock hereunder equal to the Fair Market
Value of such dividends. Such additional shares of Restricted Stock shall be
subject to the same vesting

 

-2-



--------------------------------------------------------------------------------

 

provisions and other provisions of this Agreement as if part of the tandem
Restricted Stock to which the phantom dividend relates.

 

9. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and upon any person lawfully
claiming under you.

 

10. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Restricted Stock granted hereby. Without limiting
the scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect. Any modification of this
Agreement shall be effective only if it is in writing and signed by both you and
an authorized officer of the Company.

 

11. Governing Law. This grant shall be governed by, and construed in accordance
with, the laws of the State of Texas, without regard to conflicts of laws
principles thereof.

 

Please return this Agreement signed to the Company. The enclosed copy is for
your records.

 

Agreed and accepted

by Grantee

      Goodrich Petroleum Corporation        

By:

                    Name:   Robert C. Turnham, Jr.                 Title:  
President and COO

 

 

 

 

 

 

-3-



--------------------------------------------------------------------------------

Addendum to

Goodrich Petroleum Corporation

1995 Stock Option Plan

 

Grant of Restricted (Phantom) Stock

 

Notwithstanding anything in the Plan or my Restricted (Phantom) Stock Agreement
(“Agreement”) to the contrary, if the Company determines that the terms of the
award do not satisfy the requirements of new Section 409A of the Internal
Revenue Code, in whole or in part, the Company may unilaterally modify the terms
of the Agreement or the Plan in such manner as it deems necessary to comply with
such new law and any regulations or guidance issued thereunder by the Internal
Revenue Service.

 

Agreed and accepted

by Grantee

      Goodrich Petroleum Corporation        

By:

    Date:               Name:   Robert C. Turnham, Jr.                 Title:  
President and COO

 

A-1